UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement []Definitive Additional Materials []Soliciting Material Pursuant to §240.14a-12. ALL AMERICAN PET COMPANY, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1)Title of each class of securities to which transaction applies: 2)Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: (set forth the amount on which the filing fee is calculated and state how it was determined): 4)Proposed maximum aggregate value of transaction: 5)Total fee paid: []Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: ALL AMERICAN PET COMPANY, INC. 9601 Wilshire Blvd., Suite M200 Beverly Hills, California 90210 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To be held on October 13, 2009 Dear All American Pet Company, Inc. Stockholders: You are cordially invited to attend the Annual Meeting of stockholders of All American Pet Company, Inc., a Maryland corporation, (“All American Pet”) to be held on October 13, 2009, at 10:00 a.m., local time, at 402 W. Broadway, Suite 690, San Diego, California, 92101.At the Annual Meeting, you will be asked to consider and vote on the following proposals: 1. To elect a new Board of Directors for All American Pet to hold office until the next annual meeting, (the current nominations are for Barry Schwartz, Lisa Bershan and Victor Hollander); 2. To reaffirm the appointment of Hawkins Accounting as All American Pet’s independent auditors for the next year; and 3. To consider and act upon any other matters that may properly come before the meeting or any adjournment thereof. The Board of Directors has fixed the close of business on September 23, 2009 as the record date for the purpose of determining the stockholders who are entitled to receive notice of and to vote at the Annual Meeting or any adjournment thereof.A list of such stockholders will be available for examination by a stockholder for any purpose germane to the meeting during normal business hours at All American Pet’s Executive offices at 9601 Wilshire Blvd., Suite M200, Beverly Hills, California 90210 for 10 days prior to the Annual Meeting. By Order of the Board of Directors /S/ Barry Schwartz Barry Schwartz Chief Executive Officer Beverly Hills California September 25, 2009 IMPORTANT Whether or not you expect to attend the Annual Meeting in person, we urge you to please vote your shares at your earliest convenience.This will ensure the presence of a quorum at the meeting.Promptly voting your shares by signing, dating and mailing the enclosed proxy will save All American Pet the expenses and extra work of additional solicitation.Submitting your proxy now will not prevent you from voting your shares at the meeting if you desire to do so, as your proxy is revocable at your option. ALL AMERICAN PET COMPANY, INC. 9601 Wilshire Blvd., Suite M200 Beverly Hills, California 90210 PROXY STATEMENT FOR ANNUAL MEETING OF STOCKHOLDERS October 13, 2009 This statement is furnished in connection with the solicitation by the Board of Directors of All American Pet Company, Inc. (hereinafter “All American Pet” or the “Company”) of proxies in the accompanying form for the Annual Meeting of Stockholders to be held on October 13, 2009 at 10:00 a.m. and at any adjournment thereof. This proxy statement and the enclosed form of proxy were first sent to stockholders on or about October 1, 2009. If the form of proxy enclosed herewith is executed and returned as requested, it may nevertheless be revoked at any time prior to exercise by filing an instrument revoking it or a duly executed proxy bearing a later date. Solicitation of proxies will be made by mail and by All American Pet’s Chairman, Barry Schwartz.All American Pet will reimburse brokerage firms, banks, trustees and others for their actual out-of-pocket expenses in forwarding proxy material to the beneficial owners of its common stock. As of the close of business on September 23, 2009, the record date for the Annual Meeting, All American Pet had outstanding and entitled to vote 39,489,376 shares of Common Stock.Each share of Common Stock is entitled to one vote per share on all matters submitted to a vote of All American Pet’s stockholders.Only stockholders of record at the close of business on September 23, 2009 are entitled to vote at the Annual Meeting or at any adjournment thereof. The presence at the meeting, in person or by proxy, of the holders of Common Stock holding in the aggregate a majority of the voting power of All American Pet’s stock entitled to vote shall constitute a quorum for the transaction of business.A majority of the votes properly cast upon any question by the stockholders attending the meeting, in person or by proxy, shall decide the question.Abstentions and broker non-votes will count for purposes of establishing a quorum, but will not count as votes cast for the election of Directors or any other proposal and accordingly will have no effect. Stockholders who send in proxies but attend the meeting in person may vote directly if they prefer and withdraw their proxies or may allow their proxies to be voted with the similar proxies sent in by other stockholders. PROPOSAL 1.ELECTION OF DIRECTORS AND MANAGEMENT INFORMATION At the 2008 Annual Meeting of Stockholders, a Board of Directors consisting of three members will be elected, each director to hold office until their term expires, or a successor is elected and qualified, or until the director resigns, is removed or becomes disqualified. All American Pet’s Board of Directors has nominated for election the two current members of the Board of Directors plus an additional individual: Name Age Barry Schwartz 63 Lisa Bershan 52 Victor Hollander 76 The nominees have consented to their nomination to the Board of Directors, and will serve if elected.However, if the nominees should become unavailable for election, the accompanying proxy will be voted in favor of holding a vacancy to be filled by our current Directors.All American Pet has no reason to believe that Mr. Schwartz, Ms. Bershan and Mr. Hollander will be unavailable to serve as Directors. 1 The following information is provided regarding the nominees for election to the Board of Directors. Barry Schwartz, age 63, Chief Executive Officer and a Director of the Company since its inception in 2003. Mr. Schwartz is a senior retail and operations executive with more than 30years of experience in consumer durables and food.
